LATTIMORE, Judge.
Upon affidavit presented to the Presiding Judge of this court on the 4th of January, 1935, an order was made granting applicant bail and directing that the sheriff of Gregg County appear on the 9th of January, 1935, and show cause why applicant should not be released from custody. Nothing appears to be filed in the office of the clerk of this court further on behalf of either the applicant or the respondent. The affidavit made by the attorney for applicant, under all the authorities, is but a pleading.
No issue being presented calling for further consideration or adjudication by this court, the application will be dismissed, and it is accordingly so ordered.

Dismissed.